
	

113 HR 419 IH: Taiwan Policy Act of 2013
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 419
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Ms. Ros-Lehtinen (for
			 herself, Mr. Sires,
			 Mr. Diaz-Balart,
			 Mr. Connolly, and
			 Mr. Carter) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To strengthen and clarify the commercial, cultural, and
		  other relations between the people of the United States and the people of
		  Taiwan, as codified in the Taiwan Relations Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taiwan Policy Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The Taiwan
			 Relations Act (Public Law 96–8; 22 U.S.C. 3301 et seq.), enacted in 1979, has
			 continued for 34 years to be the cornerstone of United States–Taiwan relations
			 and has served as an anchor for peace and security in the Western Pacific
			 region.
			(2)The Taiwan
			 Relations Act, in furthering the national interests of the United States in the
			 Western Pacific region, has mandated that the United States will make available
			 to Taiwan such defense articles and defense services in such quantity as may be
			 necessary to enable Taiwan to maintain a sufficient self-defense capability,
			 thus allowing the people of Taiwan to preserve a peaceful, democratic, and
			 prosperous way of life.
			(3)The future of Taiwan must be determined in
			 a peaceful manner and with the assent of the people of Taiwan.
			(4)The Taiwan
			 Relations Act declares that—
				(A)peace and
			 stability in the Western Pacific area are in the political, security, and
			 economic interests of the United States, and are matters of international
			 concern;
				(B)the United States
			 decision to establish diplomatic relations with the People’s Republic of China
			 rests upon the expectation that the future of Taiwan will be determined by
			 peaceful means;
				(C)the United States
			 considers any effort to determine the future of Taiwan by other than peaceful
			 means, including by boycotts or embargoes, a threat to the peace and security
			 of the Western Pacific area and of grave concern to the United States;
				(D)the United States
			 will maintain the capacity to resist any resort to force or other forms of
			 coercion that would jeopardize the security, or the social or economic system,
			 of the people on Taiwan; and
				(E)the preservation
			 and enhancement of the human rights of all the people on Taiwan are reaffirmed
			 as objectives of the United States.
				(5)In recent years
			 United States–Taiwan relations have suffered from inattention and lack of
			 strategic vision, thereby requiring the Congress to both clarify United States
			 policy toward Taiwan and enhance its oversight role in the implementation of
			 the Taiwan Relations Act.
			(6)In its China Military Power Report for
			 2012, Taiwan’s Ministry of National Defense (MND) estimated that more than
			 1,600 ballistic and cruise missiles are now being aimed at Taiwan by the Second
			 Artillery Corps of the People’s Republic of China and other experts suggest
			 that this number could increase to 1,800 in the near future.
			(7)The anti-secession
			 law, passed by the National People’s Congress of the People’s Republic of
			 China, was found by House Concurrent Resolution 98, passed in the House of
			 Representatives on March 16, 2005, by a vote of 424–4, to create a legal
			 framework for possible use of force against Taiwan and to
			 provide a legal justification for the use of force against Taiwan, altering the
			 status quo in the region, and thus is of grave concern to the United
			 States..
			(8)The legislative
			 requirement to make available defense articles and defense services should
			 include the provision of new F–16 C/D aircraft and upgrades of existing F–16
			 A/B aircraft essential to Taiwan’s security.
			(9)The 2012 Department of Defense’s Annual
			 Report to Congress on Military and Security Developments Involving the People’s
			 Republic of China noted that preparing for contingencies in the Taiwan
			 Strait remains the principal focus and driver of much of China’s military
			 investment. In this context, over the past year, the [People’s Liberation Army]
			 continued to build the capabilities and develop the doctrine it considers
			 necessary to deter Taiwan from declaring independence; to deter, delay, and
			 deny effective U.S. intervention in a potential cross-Strait conflict; and to
			 defeat Taiwan forces in the event of hostilities..
			(10)The language
			 contained in the Joint Communiqué of the United States of America and the
			 People’s Republic of China, dated August 17, 1982, which states in part that
			 arms sales to Taiwan will not exceed, either in qualitative or in
			 quantitative terms, the level of those supplied in recent years shall
			 not, to any degree, diminish the responsibility of the United States, as
			 legislatively mandated in the Taiwan Relations Act, to make available to
			 Taiwan such defense articles and defense services in such quantity as may be
			 necessary to enable Taiwan to maintain a sufficient self-defense
			 capability..
			(11)The United States
			 has sought diplomatically to preserve Taiwan’s international space, despite
			 outside pressure and coercion, and has sought to secure Taiwan’s meaningful
			 participation in such international organizations as the World Health
			 Organization (WHO).
			(12)Given the
			 critical importance of airport security in a post-September 11th international
			 environment, the United States recognizes it is crucial for Taiwan to be
			 admitted to meaningful participation in the International Civil Aviation
			 Organization (ICAO) so that Taiwan may contribute to the success of a global
			 strategy to address aviation security threats based on effective international
			 cooperation.
			(13)Recognizing that the Taiwan Relations Act
			 stated that it is the policy of the United States to preserve and
			 promote extensive, close, and friendly commercial, cultural, and other
			 relations between the people of the United States and the people on
			 Taiwan the Secretary of Homeland Security announced on October 2, 2012,
			 the designation of Taiwan into the Visa Waiver Program (VWP)
			 with eligible Taiwan passport holders able to travel on the VWP beginning
			 November 1, 2012.
			(14)The conclusion of the Economic Cooperation
			 Framework Agreement (ECFA) between Taiwan and the People’s Republic of China in
			 June 2010 or the adoption of any other cross-Strait economic measures shall not
			 diminish in any degree the requirement contained in the Act to maintain
			 the capacity of the United States to resist any resort to force or other forms
			 of coercion that would jeopardize the security, or the social or economic
			 system, of the people on Taiwan..
			(15)The theory
			 recently put forward in certain academic circles that the United States should
			 acquiesce to China’s ascendancy in Asia and put aside the commitments made in
			 the Taiwan Relations Act is based upon a false premise that ignores the example
			 of a democratic Taiwan, the historic ties of friendship of the peoples of the
			 United States and Taiwan, and the determination of the United States to remain
			 as a Pacific power.
			(16)Total United States–Taiwan trade in 2011
			 was $67,200,000,000 and Taiwan was the 10th largest United States trading
			 partner and the 6th largest market for United States agricultural
			 exports.
			(17)It is in the
			 economic interests of the United States and the national security interests of
			 Taiwan for the peoples of the United States and Taiwan to further strengthen
			 and revitalize their trade and investment ties, including through an expanded
			 Trans-Pacific Partnership (TPP) Agreement or similar mechanism.
			3.Rule of
			 constructionNothing in this
			 Act shall be construed to amend or supersede the Taiwan Relations Act.
		IPolitical
			 Relations
			101.Relations with
			 the people of TaiwanThe
			 following shall be the policies of the United States:
				(1)Supporting Taiwan,
			 Taiwan’s democracy, and the human rights of its people.
				(2)As noted in the
			 Taiwan Relations Act, the absence of diplomatic relations or recognition
			 shall not affect the application of the laws of the United States with respect
			 to Taiwan, and the laws of the United States shall apply with respect to Taiwan
			 in the manner that the laws of the United States applied with respect to Taiwan
			 prior to January 1, 1979..
				(3)The United States
			 Government shall respect the right of the Taipei Economic and Cultural
			 Representative Office (TECRO) to display its flag on its premises and the
			 American Institute in Taiwan (AIT) and the residence of its Director in Taipei
			 shall, correspondingly, publicly display the United States flag in the same
			 manner as United States embassies, consulates, and official residences
			 throughout the world.
				(4)The Taipei
			 Economic and Cultural Representative Office and all other instrumentalities
			 established by Taiwan, including the Twin Oaks Estate, may conduct official
			 business activities, including activities which involve participation by
			 Members of the United States Congress and other representatives of the Federal,
			 State, and local governments, without any impediment from the United States
			 Government or any foreign power.
				102.Visits by
			 cabinet level officials
				(a)FindingsCongress finds the following:
					(1)Visits by United
			 States cabinet officials and other high-ranking visitors are an indicator of
			 the breadth and depth of ties between the United States and Taiwan.
					(2)In December 1992,
			 United States Trade Representative Carla Hills visited Taiwan, marking the
			 first cabinet-level visit since 1979.
					(3)Over the next 8
			 years the Administrator of the Small Business Administration, the Secretary of
			 Energy, and 2 Secretaries of Transportation visited Taiwan.
					(4)No United States
			 cabinet secretary has visited Taiwan since July 2000.
					(5)In March 2008,
			 candidate Barack Obama wrote in a message congratulating Ma Ying-jeou on his
			 election victory that [t]he U.S. should reopen blocked channels of
			 communication with Taiwan officials, however no Cabinet-level visits to
			 Taiwan have yet taken place.
					(b)Policy of the
			 United StatesIt shall be the
			 policy of the United States to encourage visits by cabinet-level officials
			 between the United States and Taiwan to foster commercial, technological, and
			 people-to-people exchanges.
				103.Revision of
			 guidelines for contacts with TaiwanNotwithstanding the 1994 Taiwan policy
			 review and current mandatory guidance from the Department of State regarding
			 contacts with Taiwan, it shall be the policy of the United States to—
				(1)permit senior
			 leaders of Taiwan to enter the United States under conditions which demonstrate
			 appropriate courtesy and respect for the dignity of such leaders;
				(2)permit meetings
			 between high-level Taiwanese and United States officials in all United States
			 executive departments;
				(3)allow official
			 travel to Taiwan for Department of State and Department of Defense personnel
			 above the rank of office director or, for uniformed military personnel, above
			 the level of 06 (Colonel, Navy Captain); and
				(4)support a decision
			 by Taiwan to change the name of the Taipei Economic and Cultural Representative
			 Office to that of the Taiwan Representative Office.
				104.Requirement for
			 Senate confirmation of an individual appointed to serve as the director of the
			 American institute in Taiwan
				(a)In
			 generalNotwithstanding any
			 other provision of law, the President shall appoint, by and with the advice and
			 consent of the Senate, an individual to serve as the Director of the American
			 Institute in Taiwan.
				(b)TransitionThe individual serving as the Director of
			 the American Institute in Taiwan as of the date of the enactment of this Act
			 may continue to serve in such capacity until such time as an individual is
			 appointed and confirmed in accordance with subsection (a).
				105.Extradition
			 agreement
				(a)In
			 generalIt shall be the
			 policy of the United States to enhance judicial cooperation with Taiwan,
			 currently conducted on the basis of the 2002 Agreement on Mutual Legal
			 Assistance in Criminal Matters, by signing a comprehensive extradition
			 agreement.
				(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the President
			 shall transmit to Congress a report that assesses whether a comprehensive
			 extradition agreement between the United States and Taiwan may be submitted to
			 the Senate for advice and consent as a treaty or whether, because of Taiwan’s
			 unique status, such agreement must be submitted to both the House of
			 Representatives and Senate for legislative approval.
				106.Continuation of
			 the six assurances as guidelines in conducting United States–Taiwan
			 relationsNotwithstanding any
			 communiqués entered into between the United States and the People’s Republic of
			 China, the United States continues to assent to the six assurances provided to
			 Taiwan in July, 1982, including that the United States—
				(1)has not agreed to
			 set a date for ending arms sales to Taiwan;
				(2)has not agreed to
			 hold prior consultations with the People’s Republic of China on arms sales to
			 Taiwan;
				(3)will not play any
			 mediation role between Taipei and Beijing;
				(4)has not agreed to
			 revise the Taiwan Relations Act;
				(5)has not altered
			 its position regarding sovereignty over Taiwan; and
				(6)will not exert
			 pressure on Taiwan to negotiate with the People’s Republic of China.
				107.International
			 organizations
				(a)Annual
			 programTo provide Taiwan
			 with the international space it requires to function effectively in the world
			 community, the Secretary of State shall direct the Department of State to
			 continue its annual program to ensure meaningful participation by Taiwan in the
			 World Health Assembly in Geneva, Switzerland, as well as meaningful
			 participation for Taiwan in other relevant international organizations, such as
			 the International Civil Aviation Organization (ICAO).
				(b)Meaningful
			 participation by TaiwanThe
			 Secretary of State shall direct the United States Permanent Representative to
			 the United Nations to use the voice, vote, and influence of the United States
			 at the United Nations to ensure meaningful participation for Taiwan in relevant
			 United Nations Entities in which Taiwan has expressed an interest in
			 participating.
				108.Report on
			 Taiwan’s participation in ICAO
				(a)In
			 generalThe Secretary of
			 State shall initiate a United States plan to endorse and obtain meaningful
			 participation for Taiwan at the periodic Assemblies held by the International
			 Civil Aviation Organization (ICAO) in Montreal, Canada, including the 38th
			 Assembly to be held in September–October 2013, and in the meetings and
			 activities of the ICAO and shall instruct the United States delegation to
			 Montreal to implement such plan.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter, the Secretary of State shall submit to Congress a report containing
			 the plan required under subsection (a).
				(c)FormThe
			 report required under subsection (b) shall be submitted in unclassified form,
			 but may contain a classified annex if necessary.
				(d)Annual
			 briefingThe Secretary of
			 State should provide an annual briefing to or consult with Congress on any
			 efforts conducted by the United States Government in support of Taiwan’s
			 progress toward meaningful participation in the ICAO.
				IISecurity
			 Relations
			201.Strengthening
			 the defense of Taiwan
				(a)Maintenance of
			 sufficient self-Defense capabilities of TaiwanCongress finds
			 that any determination of the nature and quantity of defense articles or
			 defense services to be made available to Taiwan that is made on any basis other
			 than the defense needs of Taiwan, whether pursuant to the August 17, 1982,
			 Communiqué signed with the People’s Republic of China, or any similar executive
			 agreement, order, or policy would violate the intent of Congress specified in
			 section 3(b) of the Taiwan Relations Act (22 U.S.C. 3302(b)).
				(b)Foreign military
			 sales and licensed defense exports under the Arms Export Control
			 ActCongress finds that, in accordance with the Taiwan Relations
			 Act, the core purpose of foreign military sales and licensed commercial exports
			 under the Arms Export Control Act should be to assist Taiwan in its ability
			 to—
					(1)deter
			 coercion;
					(2)defend against a
			 strategy of coercive diplomacy employing threats or limited force;
					(3)repel an invasion;
			 and
					(4)partner with civil
			 responders and friendly foreign militaries.
					(c)Defense
			 transfersIn order to accomplish the purposes of this section,
			 the President is authorized to make available to Taiwan defense articles or
			 defense services, including the following:
					(1)Air and air
			 defense capabilities, including—
						(A)low-cost,
			 survivable sensors;
						(B)command and
			 control systems;
						(C)modern surface to
			 air missiles;
						(D)upgrades to
			 existing modern combat aircraft as well as new combat aircraft, including
			 Vertical and Short Take-Off and Landing Aircraft (V/STOL);
						(E)radar, electronic
			 warfare, and jamming capabilities;
						(F)passive defense
			 measures (such as redundancy, dispersal, camouflage/deception, hard­en­ing, and
			 rapid repair capabilities); and
						(G)access to
			 satellites for remote sensing and communication.
						(2)Maritime
			 capabilities, including—
						(A)additional sensor
			 capacity for comprehensive maritime domain awareness;
						(B)cost-effective
			 submarines for anti-surface, anti-submarine warfare, and other missions;
						(C)mines and mine
			 countermeasure vessels; and
						(D)anti-ship cruise
			 missiles.
						(3)Ground
			 capabilities, including—
						(A)layers,
			 short-range air defense;
						(B)critical
			 infrastructure protection to ensure continuity of government;
						(C)air
			 mobility;
						(D)unmanned air
			 vehicles; and
						(E)accurate,
			 GPS-guided short-range rock­ets.
						(4)Capacity for
			 partnership with friendly foreign militaries, including—
						(A)command, control,
			 communications, computers, intelligence, surveillance, and reconnaissance
			 situational awareness systems;
						(B)enhanced doctrine
			 exchange; and
						(C)enhanced
			 senior-level training.
						(d)Rule of
			 construction relating to Arms Export Control ActNothing in this
			 section shall be construed to supersede or modify section 36 of the Arms Export
			 Control Act (22 U.S.C. 2776).
				202.Advanced combat
			 aircraft for Taiwan
				(a)Statement of
			 policyNotwithstanding the
			 upgrade of Taiwan's F–16 A/B aircraft, Taiwan will experience a growing
			 shortfall in fighter aircraft, particularly as its F–5 aircraft are retired
			 from service.
				(b)Authority To
			 accept letter of requestPursuant to the foreign military sales
			 program authorized by the Arms Export Control Act, the President is authorized
			 to accept a letter of request from Taiwan for price and availability data or
			 for a formal sales offer with respect to the F–16C/D Fighting Falcon multirole
			 fighter aircraft or other aircraft of similar capability, as may be necessary
			 to enable Taiwan to maintain a sufficient self-defense capability.
				203.Consultations
			 on Taiwan arms sales
				(a)BriefingsNot
			 later than 90 days after the date of the enactment of this Act and at least
			 annually thereafter, the Secretary of State, in consultation with the Secretary
			 of Defense, shall provide detailed briefings to Congress on—
					(1)any discussions
			 conducted between any executive branch agency and the Government of Taiwan
			 during a covered period; and
					(2)any potential
			 transfer to the Government of Taiwan of defense articles or defense
			 services.
					(b)DefinitionsIn
			 this section and section 201:
					(1)Covered
			 periodThe term covered period means, with respect
			 to—
						(A)the initial
			 briefing required under subsection (a), the period beginning on the date of the
			 enactment of this Act and ending on the date of such initial briefing;
			 and
						(B)subsequent
			 briefings required under such subsection, the period beginning on the day after
			 the date of the most recent briefing and ending on the date of any such
			 subsequent briefing.
						(2)Executive branch
			 agencyThe term executive branch agency has the
			 meaning given the term agency in section 551(1) of title 5, United
			 States Code.
					(3)Defense
			 articleThe term defense article has the meaning
			 given such term in section 47 of the Arms Export Control Act (22 U.S.C.
			 2794).
					(4)Defense
			 serviceThe term defense service has the meaning
			 given such term in section 47 of the Arms Export Control Act (22 U.S.C.
			 2794).
					204.Annual report
			 on defense transfers to Taiwan
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act and annually thereafter, the
			 President shall transmit to Congress a report—
					(1)detailing each of
			 Taiwan’s requests for purchase of defense articles and defense services during
			 the immediately preceding one-year period, whether submitted through a letter
			 of request (LOR) or conveyed by other authoritative means, except that the
			 first report under this section shall cover the period 2006 through
			 2011;
					(2)describing the
			 defense needs asserted by Taiwan as justification for such requests;
					(3)describing the
			 decisionmaking process used to reject, postpone, or modify any such request,
			 including—
						(A)with respect to
			 significant military equipment, the country team assessment and recommendation
			 as to whether the United States should sell such equipment; and
						(B)for each request,
			 the elapse of time between the submission of such request and the completion of
			 the interagency review process by the United States; and
						(4)detailing those
			 defense articles and defense services listed in the Arms Sale Proposal
			 described in section 25 of the Arms Export Control Act (22 U.S.C. 2765),
			 including a description of the rationale for including or not including in such
			 Proposal, as the case may be, all sales and licensed exports to Taiwan under
			 such Act of major weapons or weapons-related defense equipment for $7,000,000
			 or more, and the extent to which a decision to not include in such Proposal
			 such sales to Taiwan is consistent with such section.
					(b)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may contain a classified annex if necessary.
				205.Report on
			 implementation of Taiwan Relations Act
				(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 Congress a report on implementation of United States security policy under the
			 Taiwan Relations Act.
				(b)Matters To be
			 includedThe report required under subsection (a) shall include,
			 at a minimum, the following:
					(1)A review of the
			 operational planning, policy reviews, and other preparations of the United
			 States since 2000 to implement section 2(b)(6) and subsections (a), (b), and
			 (c) of section 3 of the Taiwan Relations Act, including the extent to which the
			 United States retains the capacity to resist any resort to force or other forms
			 of coercion that would jeopardize the security, or the social or economic
			 system, of the people of Taiwan. Such review shall take into account whether
			 Taiwan’s air and air defense forces retain the ability to effectively defend
			 Taiwan against China’s ballistic missile and air threats, and the extent to
			 which the absence of credible Taiwanese air defense forces may complicate the
			 ability of the United States to resist any resort to force that jeopardizes the
			 security of Taiwan.
					(2)An evaluation of all gaps in relevant
			 knowledge about the capabilities and intentions of the People’s Republic of
			 China as such capabilities and intentions might affect the current and future
			 military balance between Taiwan and China, such as anti-access and area denial
			 capabilities as well as anti-satellite and space warfare developments,
			 including both classified United States intelligence information and Chinese
			 open source writing.
					(c)FormThe
			 report required under subsection (a) shall be submitted in unclassified form,
			 but may contain a classified annex if necessary.
				206.Naval Vessel
			 Transfer Authority
				(a)Transfer by
			 saleThe President is authorized to transfer the OLIVER HAZARD
			 PERRY class guided missile frigates USS TAYLOR (FFG–50), USS GARY (FFG–51), USS
			 CARR (FFG–52), and USS ELROD (FFG–55) to the Taipei Economic and Cultural
			 Representative Office of the United States (which is the Taiwan instrumentality
			 designated pursuant to section 10(a) of the Taiwan Relations Act (22 U.S.C.
			 3309(a))) on a sale basis under section 21 of the Arms Export Control Act (22
			 U.S.C. 2761).
				(b)Costs of
			 transfersAny expense incurred by the United States in connection
			 with a transfer authorized by this section shall be charged to the recipient
			 notwithstanding section 516(e) of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2321j(e)).
				(c)Repair and
			 refurbishment in united states shipyardsTo the maximum extent
			 practicable, the President shall require, as a condition of the transfer of a
			 vessel under this section, that the recipient to which the vessel is
			 transferred have such repair or refurbishment of the vessel as is needed,
			 before the vessel joins the naval forces of that recipient, performed at a
			 shipyard located in the United States, including a United States Navy
			 shipyard.
				(d)Expiration of
			 authorityThe authority to transfer a vessel under this section
			 shall expire at the end of the 3-year period beginning on the date of the
			 enactment of this Act.
				IIIEconomic and
			 Trade Relations
			301.Trade and
			 investment framework agreementIt is the sense of Congress that, at the
			 earliest opportunity, the United States Trade Representative should seek to
			 resume and successfully conclude negotiations of economic issues in the Trade
			 and Investment Framework Agreement (TIFA) talks with Taiwan.
			302.Free trade
			 agreement
				(a)In
			 generalIt is the sense of
			 Congress that the ultimate goal of trade negotiations with Taiwan should be the
			 negotiation of a free trade agreement with Taiwan. As building blocks toward
			 that goal, the United States should study the feasibility of negotiating with
			 Taiwan a bilateral—
					(1)investment
			 agreement; and
					(2)tax
			 agreement.
					(b)ReportNot
			 later than 180 days after the date of enactment of this Act, the President
			 shall transmit to Congress a report that assesses whether economic and trade
			 agreements between the United States and Taiwan may be submitted to the Senate
			 for advice and consent as a treaty or whether, because of Taiwan’s unique
			 status, such agreements must be submitted to both the House of Representatives
			 and Senate for legislative approval.
				
